UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11983 FPIC Insurance Group, Inc. (Exact Name of Registrant as Specified in its Charter) Florida 59-3359111 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 225 Water Street, Suite 1400 Jacksonville, Florida 32202 (Address of Principal Executive Offices) (904) 354-2482 (Registrant’s Telephone Number, Including Area Code) www.fpic.com Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated Filer ¨Accelerated Filer þNon-accelerated Filer ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of July 30, 2007, there were 9,497,859shares of the Registrant’s common stock, $.10 par value, outstanding. FPIC Insurance Group, Inc. Table of Contents to Quarterly Report on Form 10-Q For the Quarter Ended June 30, 2007 Page Part I Financial Information Item 1. Financial Statements ·Unaudited Consolidated Statements of Financial Position as of June 30, 2007 and December 31, 2006 1 ·Unaudited Consolidated Statements of Income for the Three Months and Six Months Ended June 30, 2007 and 2006 2 ·Unaudited Consolidated Statements of Shareholders’ Equity for the Six Months Ended June 30, 2007 and 2006 3 ·Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 4 ·Notes to the Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II Other Information Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 26 Item 6. Exhibits 26 Part I FINANCIAL INFORMATION Item 1. Financial Statements FPIC Insurance Group, Inc. Unaudited Consolidated Statements of Financial Position (in thousands, except shares authorized, issued and outstanding) As of As of June 30, 2007 December 31, 2006 Assets Investments: Fixed income securities, available for sale $ 650,409 690,895 Equity securities 11,925 — Short-term investments — 29,814 Other invested assets 6,408 6,600 Total investments (Note 7) 668,742 727,309 Cash and cash equivalents 93,328 138,688 Premiums receivable (net of an allowance of $400 at June 30, 2007 and December 31, 2006) 73,197 84,227 Accrued investment income 8,188 8,969 Reinsurance recoverable on paid losses 8,921 17,097 Due from reinsurers on unpaid losses and advance premiums 154,069 158,868 Ceded unearned premiums 10,687 11,608 Deferred policy acquisition costs 9,883 14,204 Deferred income taxes 38,353 36,642 Goodwill 10,833 10,833 Other assets 9,413 10,614 Total assets $ 1,085,614 1,219,059 Liabilities and Shareholders' Equity Policy liabilities and accruals: Losses and loss adjustment expenses $ 601,083 642,955 Unearned premiums 119,416 181,695 Reinsurance payable 1,497 10,717 Paid in advance and unprocessed premiums 9,415 13,419 Total policy liabilities and accruals 731,411 848,786 Long-term debt 46,083 46,083 Other liabilities 22,560 38,936 Total liabilities 800,054 933,805 Commitments and contingencies (Note 8) Preferred stock, $0.10 par value, 50,000,000 shares authorized; none issued — — Common stock, $0.10 par value, 50,000,000 shares authorized; 9,497,859 and 10,063,937 shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 950 1,006 Additional paid-in capital 13,546 37,735 Retained earnings 280,207 252,490 Accumulated other comprehensive loss, net (9,143 ) (5,977 ) Total shareholders' equity 285,560 285,254 Total liabilities and shareholders' equity $ 1,085,614 1,219,059 See the accompanying notes to the unaudited consolidated financial statements. Form 10-Q: 1 FPIC Insurance Group, Inc. Unaudited Consolidated Statements of Income (in thousands, except earnings per common share) For the quarter ended For the six months ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Revenues Net premiums earned $ 49,415 55,940 $ 101,017 114,819 Net investment income 7,745 8,242 15,731 15,274 Net realized investment (losses) gains (170 ) (14 ) (96 ) 170 Other income 95 131 173 251 Total revenues 57,085 64,299 116,825 130,514 Expenses Net losses and loss adjustment expenses 30,382 37,425 52,029 80,432 Other underwriting expenses 10,364 14,769 20,141 24,499 Interest expense on debt 1,112 1,061 2,200 2,104 Other expenses 9 1,357 19 3,163 Total expenses 41,867 54,612 74,389 110,198 Income from continuing operations before income taxes 15,218 9,687 42,436 20,316 Less:Income tax expense 5,163 2,616 14,635 5,859 Income from continuing operations 10,055 7,071 27,801 14,457 Discontinued Operations Income from discontinued operations (net of income taxes) — 2,284 — 4,375 Gain on disposal of discontinued operations (net of income taxes) — Discontinued operations — 2,284 — 4,375 Net income $ 10,055 9,355 $ 27,801 18,832 Basic earnings per common share: Income from continuing operations $ 1.05 0.69 $ 2.86 1.40 Discontinued operations — 0.22 — 0.43 Net income $ 1.05 0.91 $ 2.86 1.83 Basic weighted average common shares outstanding 9,615 10,336 9,707 10,296 Diluted earnings per common share: Income from continuing operations $ 1.01 0.66 $ 2.76 1.34 Discontinued operations — 0.21 — 0.41 Net income $ 1.01 0.87 $ 2.76 1.75 Diluted weighted average common shares outstanding 9,980 10,742 10,069 10,751 See the accompanying notes to the unaudited consolidated financial statements. Form 10-Q: 2 FPIC Insurance Group, Inc. Unaudited Consolidated Statements of Shareholders' Equity (in thousands) Shares of Additional Accumulated Other Common Common Paid-in Unearned Retained Comprehensive Comprehensive Stock Stock Capital Compensation Earnings Loss, Net Income Total Balances at December 31, 2006 10,063,937 $ 1,006 $ 37,735 $ — $ 252,490 $ (5,977 ) $ 285,254 Net income — 27,801 — 27,801 27,801 Other comprehensive income (loss), net of tax Unrealized loss on investments, net of tax — (3,133 ) (3,133 ) (3,133 ) Unrealized loss on derivative financial instruments, net of tax — (66 ) (66 ) (66 ) Prior service cost — 15 15 15 Transition obligation 9 9 9 Net loss on pension plan — 9 9 9 Other comprehensive loss (3,166 ) Comprehensive income 24,635 Cumulative adjustment to adopt FIN 48 — (84 ) — (84 ) Restricted stock 34,549 3 768 — — — 771 Issuance of shares 70,295 7 1,494 — — — 1,501 Repurchase of shares (670,922 ) (66 ) (27,581 ) — — — (27,647 ) Share-based compensation — — 642 — — — 642 Income tax reductions relating to exercise of stock options — — 488 — — — 488 Balances at June 30, 2007 9,497,859 $ 950 $ 13,546 $ — $ 280,207 $ (9,143 ) $ 285,560 (in thousands) Accumulated Shares of Additional Other Common Common Paid-in Unearned Retained Comprehensive Comprehensive Stock Stock Capital Compensation Earnings Loss, Net Income Total Balances at December 31, 2005 10,339,105 $ 1,034 $ 53,627 $ (1,742 ) $ 200,902 $ (4,231 ) $ 249,590 Net income — 18,832 — 18,832 18,832 Other comprehensive income (loss), net of tax Unrealized loss on fixed maturity investments and other invested assets, net — (6,332 ) (6,332 ) (6,332 ) Unrealized gain on derivative financial instruments, net — 270 270 270 Other comprehensive loss (6,062 ) Comprehensive income 12,770 Restricted stock 50,063 5 (1,111 ) 1,742 — — 636 Issuance of shares 281,083 28 4,536 — — — 4,564 Repurchase of shares (271,298 ) (27 ) (9,366 ) — — — (9,393 ) Share-based compensation — — 702 — — — 702 Income tax reductions relating to exercise of stock options — — 2,233 — — — 2,233 Balances at June 30, 2006 10,398,953 $ 1,040 $ 50,621 $ — $ 219,734 $ (10,293 ) $ 261,102 See the accompanying notes to the unaudited consolidated financial statements. Form 10-Q: 3 FPIC Insurance Group, Inc. Unaudited Consolidated Statements of Cash Flows (in thousands) For the six months ended June 30, 2007 June 30, 2006 Operating Activities Net income $ 27,801 18,832 Less: Discontinued operations — 4,375 Income from continuing operations 27,801 14,457 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Cumulative adjustment to adopt FIN 48 (84 ) — Depreciation, amortization and accretion 11,830 13,278 Net realized losses (gains) on investments 96 (170 ) Net realized gain on equity investment — (907 ) Deferred policy acquisition costs, net of related amortization (8,253 ) (9,666 ) Deferred income tax expense (benefit) 223 (452 ) Excess tax benefits from share-based compensation (443 ) (2,209 ) Share-based compensation 1,412 1,089 Other Changes in Assets and Liabilities Premiums receivable, net 11,030 1,745 Accrued investment income 781 171 Reinsurance recoverable on paid losses 8,176 472 Due from reinsurers on unpaid losses and advance premiums 4,799 26,427 Ceded unearned premiums 921 455 Other assets and liabilities (7,411 ) (595 ) Losses and loss adjustment expenses (41,872 ) 1,824 Unearned premiums (62,279 ) 3,298 Reinsurance payable (9,220 ) (11,561 ) Paid in advance and unprocessed premiums (4,003 ) (3,453 ) Net cash (used in) provided by operating activities (66,496 ) 34,203 Investing Activities Proceeds from Sales of fixed income securities, available for sale 66,752 19,312 Sales of other invested assets 22 — Maturities of fixed income securities, available for sale 9,660 19,090 Maturities of short-term investments 29,543 39,354 Sales of property and equipment 9 1 Purchases of Fixed income securities, available for sale (43,280 ) (8,072 ) Equity securities (11,700 ) — Short-term investments — (30,095 ) Other invested assets (38 ) (45 ) Property and equipment (4,129 ) (81 ) Net cash provided by investing activities 46,839 39,464 Financing Activities Issuance of common stock 1,501 4,564 Repurchase of common stock (27,647 ) (9,104 ) Excess tax benefits from share-based compensation 443 2,209 Net cash used in financing activities (25,703 ) (2,331 ) Discontinued Operations Net cash provided by operating activities — 2,129 Net cash used in investing activities — (480 ) Net cash provided by financing activities — — Net cash provided by discontinued operations — 1,649 Net (decrease) increase in cash and cash equivalents (45,360 ) 72,985 Cash and cash equivalents at beginning of period (including discontinued operations) 138,688 102,695 Cash and cash equivalents at end of period (including discontinued operations) 93,328 175,680 Less cash and cash equivalents of discontinued operations at end of period — (7,938 ) Cash and cash equivalents at end of period (excluding discontinued operations) $ 93,328 167,742 See the accompanying notes to the unaudited consolidated financial statements. Form 10-Q: 4 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 5 1. Basis of Presentation and New Accounting Pronouncements Basis of Presentation The accompanying unaudited consolidated financial statements represent the consolidation of FPIC Insurance Group, Inc. (“FPIC”) and all majority owned and controlled subsidiaries.Unless the context otherwise requires, the terms“we,” “our,” “us,” the “Company” and “FPIC” as used in this report refer to FPIC Insurance Group, Inc. and its subsidiaries. These statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and with the rules and regulations of the Securities and Exchange Commission (“SEC”).The statement of financial position as of December 31, 2006 was derived from audited financial statements, but does not include all disclosures required by GAAP.All significant transactions between the parent and consolidated subsidiaries have been eliminated.Reference is made to our Annual Report on Form 10-K for the year ended December 31, 2006, which includes information necessary for understanding our businesses and financial statement presentations.In particular, our significant accounting policies are presented in Note 2, Significant Accounting Policies, to the consolidated financial statements included in that report. These consolidated interim financial statements are unaudited.These statements include all adjustments, consisting only of normal recurring accruals, that are, in the opinion of management, necessary for the fair presentation of results for interim periods.Certain prior period amounts presented in the consolidated financial statements have been reclassified to conform to the current presentation.The results reported in these consolidated interim financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year.For example, the timing and magnitude of claim losses incurred by our insurance subsidiaries due to the estimation process inherent in determining the liability for losses and loss adjustment expenses (“LAE”) can be relatively more significant to results of interim periods than to results for a full year.Also, variations in the amount and timing of realized investment gains and losses could cause significant variations in periodic net income. New Accounting Pronouncements In July 2006, the Financial Accounting Standard Board (“FASB”) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No.109 (“FIN48”), which clarifies the accounting for uncertainty in tax positions.FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken in a tax return.We must determine if it is “more-likely-than-not” that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position.Once it is determined that a position meets the “more-likely-than-not” recognition threshold, the position is measured to determine the amount of benefit to recognize in the financial statements.The provisions of FIN 48 are effective as of the beginning of our 2007 fiscal year, with the cumulative effect of the change in accounting principle of $0.08 million recorded as an adjustment to opening retained earnings. In September 2006, the FASB issued Financial Accounting Standard (“FAS”) 157, Fair Value Measurements.The standard defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measurements.FAS 157 is applicable to all other accounting pronouncements that require or permit fair value measurements and therefore does not require any new fair value measurements.The standard is effective for financial statements issued for fiscal years beginning after November 15, 2007.The adoption of FAS 157 is not expected to have a material impact on our consolidated financial statements. FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 6 In February 2007, the FASB issued FAS 159, The Fair Value Option for Financial Assets and Financial Liabilities, Including an amendment of FAS 115.The standard permits entities to choose to measure at fair value many financial instruments and certain other items that are not currently required to be measured at fair value.FAS 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities.The standard does not affect any existing accounting literature that requires certain assets and liabilities to be carried at fair value.FAS 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007.The adoption of FAS 159 is not expected to have a material impact on our consolidated financial statements. 2. Share-Based Compensation Plans We maintain three share-based compensation plans: (i) a plan for officers and key employees (the “Omnibus Plan”); (ii) a plan for non-employee directors (the “Director Plan”); and (iii) an employee stock purchase plan (the “ESPP”).For a description of these plans, see Note 9, Share-Based Compensation Plans included in our Annual Report on Form 10-K for the year ended December 31, 2006. The following table summarizes data for stock options outstanding and exercisable as of June 30, 2007: Options Outstanding Options Exercisable Range of Prices per Share Vested Number of Shares Nonvested Number of Shares Weighted-Average Exercise Price Weighted-Average Remaining Contractual Life in Years Total Aggregate Intrinsic Value (in thousands) Number of Shares Weighted-Average Exercise Price Total Aggregate Intrinsic Value (in thousands) $ 0.00-11.99 176,667 — $ 8.82 4.3 176,667 $ 8.82 $ 12.00-15.99 268,970 — 13.98 4.0 268,970 13.98 $ 16.00-19.99 8,000 — 17.34 2.5 8,000 17.34 $ 20.00-35.99 283,696 30,190 26.74 5.2 283,696 26.01 $ 36.00-60.99 27,500 81,369 41.01 7.5 27,500 45.86 764,833 111,559 $ 20.90 4.9 $ 17,562 764,833 $ 18.43 $ 17,229 The following table presents the status of, and changes in, restricted stock: Restricted Stock Number of Shares Weighted-Average Grant Date Fair Value Weighted-Average Remaining Contractual Term in Years Total Aggregate Intrinsic Value (in thousands) Nonvested, January 1, 2007 88,071 $ 33.63 Granted 36,584 41.29 Vested (30,041 ) 34.64 Forfeited (2,035 ) 35.73 Nonvested, June 30, 2007 92,579 $ 36.29 1.6 $ 3,774 As of June 30, 2007, there was $4.3 million of total unrecognized compensation cost related to non-vested share-based compensation arrangements granted under our various plans.That cost is expected to be recognized over a weighted-average period of 1.3 years. FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 7 3. Reconciliation of Basic and Diluted Earnings per Common Share Data with respect to our basic and diluted earnings per common share are shown below. (in thousands, except earnings per common share) For the quarter ended For the six months ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Income from continuing operations $ 10,055 7,071 $ 27,801 14,457 Discontinued operations — 2,284 — 4,375 Net income $ 10,055 9,355 $ 27,801 18,832 Basic Earnings per Common Share: Income from continuing operations $ 1.05 0.69 $ 2.86 1.40 Discontinued operations — 0.22 — 0.43 Basic earnings per common share $ 1.05 0.91 $ 2.86 1.83 Diluted Earnings per Common Share: Income from continuing operations $ 1.01 0.66 $ 2.76 1.34 Discontinued operations — 0.21 — 0.41 Diluted earnings per common share $ 1.01 0.87 $ 2.76 1.75 Basic weighted-average shares outstanding 9,615 10,336 9,707 10,296 Common stock equivalents (1) 365 406 362 455 Diluted weighted-average shares outstanding 9,980 10,742 10,069 10,751 (1) Outstanding stock options totaling 101,369 and 120,526 for the three months ended June 30, 2007 and 2006, respectively, and outstanding stock options totaling 97,773 and 119,343 for the six months ended June 30, 2007 and 2006, respectively, were excluded from the calculation of diluted earnings per common share because the sum of the hypothetical amount of future proceeds from the exercise price, unrecorded compensation, and tax benefits to be credited to additional paid-in capital for all grants of stock options were higher than the average price of the common shares, and therefore were anti-dilutive. 4. Income Taxes We adopted the provisions of FIN 48, Accounting for Uncertainty in Income Taxes, on January 1, 2007.As a result of the implementation of FIN 48, we recognized a $0.08 million increase in the liability for unrecognized tax benefits, which was accounted for as a reduction of the January 1, 2007 balance of retained earnings.Our liability for unrecognized tax benefits as of January 1, 2007 was $0.6 million, 100% of which would affect our annual effective tax rate if recognized.We estimate that our unrecognized tax benefits will not change significantly within the next twelve months. We file income tax returns in the U.S. federal jurisdiction and various state jurisdictions.With few exceptions, we are no longer subject to U.S. federal or state income tax examinations by tax authorities for years prior to 2002.The Internal Revenue Service (the “IRS”) commenced an examination of our 2004 U.S. income tax return during 2006.The examination was closed in February 2007 with no significant adjustments. Our continuing practice is to recognize interest accrued related to unrecognized tax benefits and penalties in income tax expense.During the six months ended June 30, 2007, we recognized $0.07 million in interest.We had approximately $0.1 million and million accrued for the payment of interest as of June 30, 2007 and January 1, 2007, respectively. FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 8 5. Employee Benefit Plans The components of the actuarially computed net periodic pension cost for our benefit plans are summarized in the table below.For a description of our employee benefit plans, see Note 13, Employee Benefit Plans, included in our Annual Report on Form 10-K for the year ended December 31, 2006. (in thousands) For the quarter ended For the six months ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Net periodic pension cost Service cost of benefits earned during the period $ 236 279 $ 472 536 Interest cost on projected benefit obligation 161 134 323 278 Expected return on plan assets (101 ) (80 ) (202 ) (163 ) Amortization of net loss 6 18 12 78 Amortization of prior service cost 12 42 24 53 Amortization of net transition obligation 8 7 15 15 Net periodic pension cost $ 322 400 $ 644 797 We contributed $3.2 million to our employee benefit plans during the six months ended June 30, 2007.We currently anticipate contributing an additional $0.3 million to these plans during the remainder of 2007 for total contributions of $3.5 million. 6. Reinsurance The effects of ceded reinsurance on premiums written, premiums earned, and losses and LAE incurred are shown below. (in thousands) For the quarter ended June 30, 2007 June 30, 2006 Written Earned Written Earned Direct premiums $ 46,555 56,036 $ 56,044 63,258 Assumed premiums 6 6 1,833 417 Ceded premiums (5,498 ) (6,627 ) (6,548 ) (7,735 ) Net premiums $ 41,063 49,415 $ 51,329 55,940 (in thousands) For the six months ended June 30, 2007 June 30, 2006 Written Earned Written Earned Direct premiums $ 106,948 114,761 $ 130,881 129,102 Assumed premiums (43 ) (43 ) 2,785 1,267 Commutation of assumed premiums written (54,465 ) — — — Ceded premiums (12,780 ) (13,701 ) (15,095 ) (15,550 ) Net premiums $ 39,660 101,017 $ 118,571 114,819 (in thousands) For the quarter ended For the six months ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Losses and LAE incurred $ 35,412 42,708 $ 75,956 90,946 Commutation of assumed losses and LAE — — (13,982 ) — Reinsurance recoveries (5,030 ) (5,283 ) (9,945 ) (10,514 ) Net losses and LAE incurred $ 30,382 37,425 $ 52,029 80,432 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 9 During February 2007, our subsidiary, First Professionals Insurance Company, Inc. (“First Professionals”),commuted, effective January 1, 2007, all assumed reinsurance treaties with Physicians’ Reciprocal Insurers (“PRI”)under which First Professionals acted as a reinsurer.These treaties provided excess of loss reinsurance and reinsurance for PRI’s death, disability and retirement risks.Under the terms of the commutation agreements, First Professionals paid cash and delivered securities with an aggregate value of $87.7 million to PRI as full settlement of all past and future obligations for policy risks previously reinsured by First Professionals.The corresponding net liabilities related to these agreements carried by First Professionals totaled $103.4 million.First Professionals recognized an after-tax gain of $9.7 million as a result of the commutation. We purchase reinsurance from a number of companies to mitigate concentrations of credit risk, and utilize our reinsurance broker to assist us in the analysis of the credit quality of our reinsurers.We base our reinsurance buying decisions on an evaluation of the then current financial strength and stability of prospective reinsurers.However, the financial strength of our reinsurers, and their corresponding ability to pay us, may change in the future due to forces or events we cannot control or anticipate.At June 30, 2007, our receivable from reinsurers was approximately $173.7 million.We have not experienced any difficulty in collecting amounts due from reinsurersrelated to the financial condition of the reinsurer.Should future events lead us to believe that any reinsurer is unable to meet its obligations, adjustments to the amounts recoverable would be reflected in the results of current operations. 7. Investments Realized investment gains and losses are determined on the basis of specific identification.Declines in the fair value of securities considered to be other-than-temporary, if any, are recorded as realized losses in the consolidated statements of income.Data with respect to investments are presented in the tables below. (in thousands) Proceeds from sales and maturities Gross realized gains on investment sales Gross realized losses on investment sales For the six months ended June 30, 2007 Fixed income securities, available for sale and short-term investments $ 105,955 304 (334 ) Equity securities $ — — — For the six months ended June 30, 2006 Fixed income securities, available for sale and short-term investments $ 77,756 277 (109 ) Equity securities $ — — — (in thousands) Amortized cost of investments Gross unrealized gains Gross unrealized losses Fair Value As of June 30, 2007 Fixed income securities, available for sale $ 662,873 898 (13,362 ) 650,409 Equity securities $ 11,700 225 — 11,925 As of December 31, 2006 Fixed income securities, available for sale and short-term investments $ 727,798 2,279 (9,368 ) 720,709 Equity securities $ — FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 10 Our net unrealized losses as of June 30, 2007 were primarily attributable to the impact of interest rates on the fair value of our investment portfolio.We have the intent and ability to hold these securities to recover their value, which may be until their respective maturity dates.Therefore, we do not consider any of the securities carried in an unrealized loss position at June 30, 2007 to be other-than-temporarily impaired.During the three months ended June 30, 2007, we recognized an other-than-temporary impairment of $0.1 million on one of our other invested assets, an investment in a limited partnership. 8. Commitments and Contingencies Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is determined to be probable that a liability has been incurred and the amount of the assessment and/or remediation can be reasonably estimated.In addition, our insurance subsidiaries may become subject to claims for extra-contractual obligations or risks in excess of policy limits in connection with their insurance claims.These claims are sometimes referred to as “bad faith” actions as it is alleged that the insurance company acted in bad faith in the administration of a claim against an insured.Bad faith actions are infrequent and generally occur in instances where a jury verdict exceeds the insured’s policy limits.Under such circumstances, it is routinely alleged that the insurance company failed to negotiate a settlement of a claim in good faith within the insured’s policy limit.Our primary excess of loss reinsurance program includes certain coverage for such exposures.An award for a bad faith claim against one of our subsidiaries in excess of the applicable reinsurance could have an adverse affect on our financial condition, results of operations or cash flows.We have evaluated such exposures as of June 30, 2007, and believe our positions and defenses are meritorious.However, there can be no absolute assurance as to the outcome of such exposures. Our insurance subsidiaries are subject to assessment by the financial guaranty associations in the states in which they conduct business for the provision of funds necessary for the settlement of covered claims under certain policies of insolvent insurers.Generally, these associations can assess member insurers on the basis of written premiums in their particular states.During 2006, the Florida Office of Insurance Regulation levied two assessments on our 2005 Florida direct written premiums at the request of the Florida Insurance Guaranty Association (“FIGA”) as a result of the insolvency of a group of Florida-domiciled homeowner’s insurance companies owned by Poe Financial Group.Loss deficiencies in excess of FIGA’s estimates could result in the need for additional assessments by FIGA.Such additional assessments or assessments related to other property and casualty insurers that have or may become insolvent because of hurricane activity or otherwise, could adversely impact our financial condition, results of operations or cash flows.Under Florida law, our insurance subsidiaries have the ability to recoup guaranty fund assessments from their Florida policyholders and, in the case of the two assessments from FIGA during 2006, have made the necessary filings to do so. In addition to standard guaranty fund assessments, the Florida legislature may also levy special assessments to settle claims caused by certain catastrophic losses.Such assessments may also be recouped from policyholders.Medical professional liability (“MPL”) insurance policies are exempt from assessment by the Florida Hurricane Catastrophe fund until the fund’s expiration on May 31, 2010. FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 11 9. Discontinued Operations Discontinued operations consist of our former insurance management operations, which were comprised of our subsidiaries in New York and Pennsylvania that provided insurance management services to other MPL insurers, and our third party administrationoperations, which were comprised of our former wholly owned subsidiary, Employers Mutual, Inc.For additional information on our discontinued operations, see Item 8.Financial Statements and Supplementary Data, Note 17, Discontinued Operations included in our Annual Report on Form 10-K for the year ended December 31, 2006.Financial data related to our discontinued operations is summarized in the table below. (in thousands, except earnings per common share) For the quarter ended For the six months ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Total revenues $ — 12,016 $ — 23,734 Total expenses $ — 8,188 $ — 16,350 Income from discontinued operations (net of income taxes) $ — 2,284 $ — 4,375 Gain on disposal of discontinued operations (net of income taxes) — Discontinued operations $ — 2,284 $ — 4,375 Basic earnings per common share: Discontinued operations $ — 0.22 $ — 0.43 Basic weighted average common shares outstanding — 10,336 — 10,296 Diluted earnings per common share: Discontinued operations $ — 0.21 $ — 0.41 Diluted weighted average common shares outstanding — 10,742 — 10,751 FPIC Insurance Group, Inc. Table of Contents Form 10-Q: 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations For purposes of this Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”),“we,” “our,” “us,”the “Company” and“FPIC” refer to FPIC Insurance Group, Inc., together with its subsidiaries, unless the context requires otherwise.The following MD&A should be read in conjunction with the accompanying consolidated financial statements for the three months and six months ended
